                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                       )
                                                    )
                      Plaintiff,                    )
v.                                                  )       4:19CR103
                                                    )
TEVIN WILLIAMS,                                     )
                                                    )
        Defendant.                                  )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that some pretrial motions

have been complied with and/or that all matters raised in the parties’ motions have been resolved

by agreement. The following motions are DISMISSED:

       (Doc. 16) Motion for Discovery, and

       (Doc. 20) Motion for Reciprocal Discovery.

       A hearing will be set by separate order to address the (Doc. 15) Motion to Suppress.

       SO ORDERED, this 16th day of January 2020.




                                             ______________________________
                                              __________
                                                     _ ________________________
                                             CHRISTOPHER
                                              HRISTOPH HER L. RAY
                                             UNITED STATES MAGISTRATE JUDGE   JU
                                             SOUTHERN DISTRICT OF GEORGIA
